Citation Nr: 0906124	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
including mild levoscoliosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 until 
February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in November 2008.

The April 2006 rating decision also included a grant of 
service connection for tinnitus, with a 10 percent 
evaluation, and a denial of a rating increase for bilateral 
hearing loss.  No notice of disagreement was filed regarding 
the tinnitus claim and that decision became final.  A 
Statement of the Case was issued regarding the bilateral 
hearing loss claim in February 2008; however, no substantive 
appeal was provided by the Veteran regarding that claim.  
Thus, these claims are not currently before the Board.

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The Veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.  




[Continued on the next page]  

FINDINGS OF FACT

1. A final June 1989 confirmed rating decision continued a 
denial of the claim for service connection for a back 
disorder.  

2.  The evidence associated with the claims file since the 
June 1989 final confirmed rating decision does not relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for back disorder.  


CONCLUSIONS OF LAW

1.  The June 1989 confirmed rating decision is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 1989 confirmed rating 
decision is not new and material; the claim of entitlement to 
service connection for a back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
September 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
medical records and identified private medical records.  The 
Veteran submitted private medical records and numerous lay 
statements.  He was also provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  

There is also no duty on the part of VA to provide a medical 
examination for his back disorder claim, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  At the 
Veteran's November 20, 2008, Board hearing, the veteran 
testified that he was going to attempt to obtain and submit, 
for the record, a medical opinion linking his current low 
back disorder to service.  The transcript reflects that this 
appeal was held open for 60 days for the purpose of affording 
the veteran a reasonable time to submit such evidence.  As of 
the time of the issuance of this decision, which is more than 
60 days since the date of the hearing, no such evidence has 
been submitted by the veteran or his accredited 
representative.  

Therefore, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for a back disorder.  A review of the 
record indicates that the Veteran was previously denied 
service connection for a back disorder in a June 1989 rating 
decision, which confirmed the denial of service connection 
previously denied in a January 1975 rating decision.  The 
June 1989 confirmed rating decision was not appealed within 
one year of the mailing of the decision, and represents a 
final decision as to the claim.  38 C.F.R. § 20.1103

The RO appears to have continued to deny the claim based on 
the submission of no new and material evidence.  However, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the June 1989 confirmed 
rating decision included service treatment records.  There 
were records of complaints of back pain and a diagnosis of 
mild levoscoliosis of the lumbar spine from an old back 
injury.  His entrance and exit examinations were negative as 
to any back disorders.  Also of record was a VA outpatient 
treatment record, generally indicating complaints of back 
pain, from April 1984.  None of the records of evidence, 
however, contained competent medical evidence indicating that 
the Veteran had a back disorder due to his active service.  

The June 1989 confirmed rating decision found the Veteran to 
have recurrent back pain with right sciatic radiation.  He 
had previously been shown as having mild levoscoliosis of the 
lumbar spine, which was a constitutional or developmental 
abnormality.  Service connection for a back disorder remained 
denied.  

Subsequent to the June 1989 rating decision, new evidence of 
the veteran's claimed back disorder has been provided.  
Additional VA outpatient treatment records and private 
medical records have been associated with the claims file.  
However, the majority of these medical records concern the 
Veteran's general medical condition and are not specific to 
his claimed back disorder.

The VA outpatient treatment records and private medical 
records generally indicate that he was treated for back pain 
in the years following service, but none of the records 
provide a competent medical opinion finding that his back 
disorder is due to an in-service injury.  For example, a 
February 2003 VA MRI report of the spine noted spine 
abnormalities, but did not provide a medical opinion as to 
the cause of the abnormalities.  A March 2003 private medical 
record from CLH also noted that the Veteran reported that he 
injured his back in service, without providing a medical 
opinion as to the cause of the back disorder.  A July 2005 VA 
outpatient treatment record similarly noted that the Veteran 
reported chronic back pain, but did not provide an opinion 
regarding its etiology.  

The lay statements submitted by the Veteran and his friends 
and family similarly note that the Veteran has back pain and 
report that he had back pain following service.  However, 
they similarly do not provide medical opinions by a medical 
professional finding that his current back disorder is due to 
his service.  

Although the evidence submitted since the June 1989 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  The newly 
submitted medical evidence only demonstrates what was 
previously known, that the Veteran has received treatment for 
his claimed disorder and that he has reported back pain since 
service.  

The evidence received since the June 1989 confirmed rating 
decision does not contain credible medical evidence indicting 
that the Veteran has a back disorder due to his active duty 
service.  Therefore, the additional evidence received is not 
"material" since it does not relate to an unestablished 
fact necessary to substantiate his service connection claim 
and does not raise a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that the claim for 
service connection for a back disorder may not be reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a back disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


